—In a proceeding to stay arbitration, the appeal is from an order of the Supreme Court, Queens County (Lane, J.), dated December 8, 1993, which, inter alia, (1) continued a stay of arbitration pending determination of the respondent’s motion to vacate its default, and (2) restrained the appellant from evicting the building superintendent, Edward Shneyder, and from interfering with Shneyder’s occupancy pending the court’s determination of the respondent’s motion and cross petition.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Inasmuch as the order appealed from merely restrained the appellant from taking certain action pending the Supreme *414Court’s determination of the respondent’s motion and cross petition, and the court has since signed an order in this regard, any determination as to whether the court properly granted a temporary stay is academic. Pizzuto, J. P., Santucci, Friedmann and Krausman, JJ., concur.